DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amended claims filed 5/2/22. Claim 1 has been amended and claim 2 is canceled. Claims 1, 3-7 are pending and claim 1 is the independent claim.
EXAMINER'S AMENDMENT
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. W. Pannell (404-645-7700) on 5/31/22..
The application has been amended as follows: 
Claim 4:
The elongate probe of claim 1, which is calibrated for each specific source….

Response to Arguments
4. Applicant’s arguments, with respect to the OA of 3/29/22 have been fully considered and are persuasive. In view of the amendments, the previous rejection has been withdrawn. 


Allowance and reasons for allowance
5. Claim 1 is allowed. Claims 3-7 by virtue of their dependence on claim 1.
6.The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
An elongate probe for detecting a source of radiation,
comprising an elongate annular housing having a forward end and a rear end and in which are disposed:
(a) a pair of co-axial radiation detecting elements separated by a material of low
gamma absorption, wherein the pair of co-axial radiation detecting elements are in
electrical connection with a console housing a software algorithm applying the inverse
square law to count rate differences between the pair of co-axial radiation detecting
elements to limit the field of view of the pair of co-axial radiation detecting elements,
according to the following equation:
NF/NR = ((d+x)/d)2

where NF is the number of counts received by the forward radiation detecting element,
NR is the number of counts received by the rear radiation detecting element, d is the
distance from the forward radiation detecting element to the source of radiation, and x the separation distance between the pair of co-axial radiation detecting elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
7. The closest prior art by Bouton (US 6144876) discloses an elongate probe for detecting a source of radiation and the elongate housing but fails to disclose a pair of co-axial radiation detecting elements separated by a material of low gamma absorption. Ramsey et al. (US 4889991) teaches a pair of coaxial radiation detecting elements separated by a material of low gamma absorption but fails to disclose or suggest the software algorithm that applies the inverse square law to count rate differences between the pair of co-axial radiation detecting elements to limit the field of view of the pair of co-axial radiation detecting elements.
In the instant invention, gamma detection of radiolabeled tumors is done using high-energy gamma emissions which can be detected without heavy, cumbersome shielding. The elongated probe also allows cancer detection at greater depths than conventional detection methods
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884